RULEY, JUDGE:
On September 9, 1981, at about 12:30 a.m., the claimant was driving his 1974 Datsun pickup truck on West Virginia Route 99 near Kopperston, Wyoming County, West Virginia. Falling rocks struck the truck, which sustained damage of $1,962.16, rendering it a total loss. West Virginia Route 99 is a blacktopped highway and is cut through a mountain side at the accident site. High rock cliffs stand on either side of the highway and “Falling Rock” signs are located on both sides of the road. William W. Wood, a maintenance assistant employed by respondent, testified that respondent had received no notice or forewarning of this particular rock fall.
This Court has consistently held that the State is neither an insurer nor a guarantor of the safety of persons travelling its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). The claimant testified that he travelled the road daily, and knew that the area was prone to falling rocks. Following Lowe v. Dept. of Highways, 8 Ct.Cl. 210 (1971), this claim must be denied.
Claim disallowed.